
	

113 HR 84 IH: Transportation Security Administration Ombudsman Act of 2013
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Jackson Lee
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend title 49, United States Code, to establish an
		  Ombudsman Office within the Transportation Security Administration for the
		  purpose of enhancing transportation security by providing confidential,
		  informal, and neutral assistance to address work-place related problems of
		  Transportation Security Administration employees, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Security Administration
			 Ombudsman Act of 2013.
		2.Transportation
			 security administration ombudsman office
			(a)In
			 generalSubchapter II of chapter 449 of title 49, United States
			 Code is amended by adding at the end the following new section:
				
					44946.Ombudsman
						(a)In
				general
							(1)EstablishmentThere
				is established an Office of the Ombudsman in the Transportation Security
				Administration.
							(2)Ombudsman
								(A)In
				generalThe Office shall be under the direction of the Ombudsman
				of the Transportation Security Administration, who shall be appointed by the
				Chief Human Capital Officer of the Department of Homeland Security on behalf of
				the Secretary of Homeland Security.
								(B)QualificationsAn
				individual appointed as the Ombudsman must have expertise in—
									(i)labor and employment relations with Federal agencies; and
									(ii)dispute
				resolution.
									(C)Notification of
				Appointment and removalThe Chief Human Capital Officer of the
				Department of Homeland Security shall notify the appropriate congressional
				committees within 30 days after the effective date of any of the following
				actions:
									(i)The appointment of
				an individual as Ombudsman.
									(ii)The reappointment
				as Ombudsman of an individual who is serving as Ombudsman.
									(iii)The removal of
				an individual from the position of Ombudsman.
									(3)Ensuring
				independence of Ombudsman
								(A)In
				generalThe Ombudsman shall report—
									(i)to
				the Administrator of the Transportation Security Administration; and
									(ii)to the Chief
				Human Capital Officer of the Department of Homeland Security with respect to
				any dispute between the Ombudsman and the Administrator of Transportation
				Security Administration over matters involving the execution of the Ombudsman’s
				duties as set forth in subsection (b).
									(B)Inspector
				general’s authority to conduct investigations not affectedNothing in this section shall prohibit the
				Inspector General of the Department of Homeland Security from initiating,
				carrying out, or completing any investigation.
								(b)DutiesThe
				Ombudsman shall—
							(1)conduct outreach
				to Transportation Security Administration employees, including publicizing a
				toll-free telephone number to report complaints;
							(2)evaluate each
				complainant’s claim objectively;
							(3)provide
				information, advice, and assistance to complainants and, as appropriate,
				initiate informal, impartial fact-finding and inquiries, on complaints or on
				the Ombudsman’s own initiative;
							(4)inform each
				complainant—
								(A)when the Ombudsman
				decides against conducting a fact-finding inquiry into the complaint;
								(B)on the status of
				the Ombudsman’s fact-finding inquiry to the complainant, on a regular basis if
				requested by the complainant; and
								(C)of the Ombudsman’s
				recommendations and information, as appropriate, for the complainant to
				formally complain to the appropriate authority;
								(5)work with the
				Administrator of the Transportation Security Administration to address issues
				identified through fact-finding and inquiries;
							(6)maintain
				confidential any matter related to complaints and inquiries, including the
				identities of the complainants and witnesses; and
							(7)submit an annual
				report to the appropriate congressional committees in accordance with
				subsection (c).
							(c)Annual
				report
							(1)In
				generalThe Ombudsman shall report no later than September 30
				each year to the appropriate congressional committees on the actions taken by
				the Office of the Ombudsman over the preceding year and the objectives of those
				actions.
							(2)ContentsEach
				such report shall, for the period covered by the report, include—
								(A)statistical
				information, by region, on the volume of complaints received, general nature of
				complaints, general information on complainants, and the percentage of
				complaints that resulted in a fact-finding inquiry;
								(B)a summary of problems encountered by
				complainants, including information on the most pervasive or serious types of
				problems encountered by complainants;
								(C)policy
				recommendations that the Office of the Ombudsman made to the Administrator of
				the Transportation Security Administration;
								(D)an inventory of
				the items described in subparagraphs (B) and (C) for which action has been
				taken, and the result of such action;
								(E)an inventory of
				the items described in subparagraphs (B) and (C) for which action remains to be
				completed; and
								(F)such other
				information as the Ombudsman considers relevant.
								(3)Report to be
				submitted directlyEach report under this subsection shall be
				provided directly to the committees described in paragraph (1) without any
				prior comment or amendment by the Administrator of the Transportation Security
				Administration. However, the Ombudsman shall seek comment from the
				Administrator to be submitted by the Ombudsman together with the annual
				report.
							(4)Other
				reportsNothing in this subsection shall be construed to preclude
				the Ombudsman from issuing other reports on the activities of the Office of the
				Ombudsman.
							(d)Contact
				informationThe Administrator
				of the Transportation Security Administration shall make publically available
				on the Internet site of the Administration information about the Office of the
				Ombudsman, including regarding how to contact the Office.
						(e)Appropriate
				congressional committee definedIn this section the term
				appropriate congressional committee means the Committee on
				Homeland Security of the House of Representatives and any committee of the
				House of Representatives or the Senate having legislative jurisdiction under
				the rules of the House of Representatives or Senate, respectively, over the
				matter
				concerned.
						.
			(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the items relating to subchapter II the following
			 new item:
				
					
						44946. Ombudsman.
					
					.
			(c)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated for each of fiscal years 2014, 2015, and 2016
			 $575,000 for implementing section 44946 of title 49, United States Code, as
			 amended by this section.
			
